Exhibit 10.2

 

ALLOS THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Allos Therapeutics, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2008 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”).  This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”).  This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, both of which have been provided
herewith and are incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan and the
Award Agreement.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of RSUs:

 

Consideration for Common Stock:  Participant’s services to the Company

 

Vesting Schedule:  The RSUs shall vest in a series of three (3) successive equal
annual installments over the three (3)-year period measured from the Vesting
Commencement Date, subject to Participant’s Continuous Service through each such
date.

 

Withholding Tax Election:  At the time the Award is accepted, Participant may
affirmatively elect in a manner that is satisfactory to the Company, to tender
to the Company a cash payment equal to the Withholding Taxes (as defined in
Section 10 of the Award Agreement), so that the Company may make a cash payment
equal to the amount tendered by Participant directly to the appropriate taxing
authorities.  Participant shall tender any such cash payment to the Company on
or before the time Participant receives a distribution of Common Stock pursuant
to the Award.  If no such cash election is made, then Participant will be deemed
to have made the following election at the time the Award is accepted:

 

Sell to Cover:  Participant hereby elects to sell shares subject to the Award in
an amount determined in accordance with Section 10 of the Award Agreement and to
allow the Agent to remit the cash proceeds of such sale to the Company. 
Furthermore, Participant directs the Company to make a cash payment equal to the
Withholding Taxes from the cash proceeds of such sale directly to the
appropriate taxing authorities.  Participant has carefully reviewed Section 10
of the Award Agreement and Participant hereby represents and warrants that on
the date hereof he or she is not aware of any material, nonpublic information
with respect to the Company or any securities of the Company, is not subject to
any legal, regulatory or contractual restriction that would prevent the Agent
from conducting sales, does not have, and will not attempt to exercise,
authority, influence or control over any sales of Common Stock effected by the
Agent pursuant to the Award Agreement, and is entering into the Award Agreement
and this election to “sell to cover” in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 (regarding trading of the
Company’s securities on the basis of material nonpublic information) under the
Exchange Act.  It is

 

--------------------------------------------------------------------------------


 

Participant’s intent that this election to “sell to cover” comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.

 

Delivery Schedule:  Delivery of one share of Common Stock for each RSU that
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.

 

Additional Terms/Acknowledgements:  By accepting this Award, Participant
acknowledges receipt of, and understands and agrees to, this Restricted Stock
Unit Grant Notice, the Award Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the RSUs and the
underlying shares of Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of (i) Stock Awards previously granted and delivered to Participant
under the Plan, and (ii) any provision in an employment agreement between
Participant and the Company governing this Award.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Allos Therapeutics, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award pursuant to
Section 6(b) of the Company’s 2008 Equity Incentive Plan (the “Plan”) for the
number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”).  Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.                                      NUMBER OF RSUS AND SHARES OF COMMON
STOCK.

 

(a)                                  The number of RSUs subject to your Award
and the number of shares of Common Stock deliverable with respect to such RSUs
may be adjusted from time to time for Capitalization Adjustments as described in
Section 9(a) of the Plan.  You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result from a Capitalization Adjustment as described in Section 9(a) of the
Plan; provided, however, that this sentence shall not apply with respect to any
shares of Common Stock that are delivered to you in connection with your Award
after such shares have been delivered to you.

 

(b)                                  Any additional RSUs, shares of Common
Stock, cash or other property that becomes subject to the Award pursuant to this
Section 1 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other RSUs and Common Stock covered by your Award.

 

(c)                                  Notwithstanding the provisions of this
Section 1, no fractional RSUs or rights for fractional shares of Common Stock
shall be created pursuant to this Section 1.  The Board shall, in its
discretion, determine an equivalent benefit for any fractional RSUs or
fractional shares that might be created by the adjustments referred to in this
Section 1.

 

--------------------------------------------------------------------------------


 

2.                                      VESTING.  The RSUs shall vest, if at
all, as provided in the Vesting Schedule set forth in your Grant Notice,
provided that vesting shall cease upon the termination of your Continuous
Service.

 

3.                                      DELIVERY OF SHARES OF COMMON STOCK.

 

(a)                                  Subject to the provisions of this Award
Agreement and the Plan, in the event one or more RSUs vests, the Company shall
deliver to you one (1) share of Common Stock for each RSU that vests on the
applicable vesting date.  However, if a scheduled delivery date falls on a date
that is not a business day, such delivery date shall instead fall on the next
following business day.

 

(b)                                  Notwithstanding the foregoing, in the event
that you are subject to the Company’s Insider Trading Policy and related
Addendum to Insider Trading Policy (or any successor policy) and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Delivery Date”) that does not occur during an open “window period” applicable to
you, as determined by the Company in accordance with such policy, and the
Company elects (i) not to satisfy its tax withholding obligations by withholding
shares of Common Stock from your distribution, and (ii) not to permit you to
enter into a “sell to cover” commitment with a broker-dealer (including but not
limited to a commitment under a previously established Company-approved 10b5-1
plan or a “sell to cover” commitment pursuant to Section 10 below), then such
shares shall not be delivered on such Original Delivery Date and shall instead
be delivered on the first business day of the next occurring open “window
period” but in no event later than the later of December 31st of the calendar
year of the Original Delivery Date, or the fifteenth (15th) day of the third
calendar month following the Original Delivery Date.  The form of such delivery
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

 

4.                                      PAYMENT BY YOU.  This Award was granted
in consideration of your services for the Company.  Subject to Section 10 below,
except as otherwise provided in the Grant Notice, you will not be required to
make any payment to the Company (other than your past and future services for
the Company) with respect to your receipt of the Award, vesting of the RSUs, or
the delivery of the shares of Common Stock underlying the RSUs.

 

5.                                      SECURITIES LAW COMPLIANCE.  You may not
be issued any Common Stock under your Award unless either (i) the shares of
Common Stock are then registered under the Securities Act, or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

6.                                      RESTRICTIVE LEGENDS.  The Common Stock
issued under your Award shall be endorsed with appropriate legends, if any,
determined by the Company.

 

7.                                      TRANSFER RESTRICTIONS.  Prior to the
time that shares of Common Stock have been delivered to you, you may not
transfer, pledge, sell or otherwise dispose of the shares in respect of your
Award.  For example, you may not use shares that may be issued in respect of
your RSUs as security for a loan, nor may you transfer, pledge, sell or
otherwise dispose of such shares.  This restriction on transfer will lapse upon
delivery to you of shares in respect of your vested RSUs.  Your Award is not
transferable, except by will or by the laws of descent and distribution. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      AWARD NOT A SERVICE CONTRACT.  Your
Award is not an employment or service contract, and nothing in your Award shall
be deemed to create in any way whatsoever any obligation on your part to
continue in the service of the Company or any Affiliate, or on the part of the
Company or any Affiliate to continue such service.  In addition, nothing in your
Award shall obligate the Company or any Affiliate, their respective
stockholders, boards of directors or employees to continue any relationship that
you might have as an Employee or Consultant of the Company or any Affiliate.

 

9.                                      UNSECURED OBLIGATION.  Your Award is
unfunded, and even as to any RSUs that vest, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue Common Stock pursuant to this Agreement.  You shall not have
voting or any other rights as a stockholder of the Company with respect to the
Common Stock acquired pursuant to this Agreement until such Common Stock is
issued to you pursuant to Section 3 of this Agreement.  Upon such issuance, you
will obtain full voting and other rights as a stockholder of the Company with
respect to the Common Stock so issued.  Nothing contained in this Agreement, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.

 

10.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  On or before the time you receive a
distribution of Common Stock pursuant to your Award, or at any time thereafter
as requested by the Company, you hereby authorize any required withholding
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”).  Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing or permitting you to tender a cash payment; (iii) permitting you to
elect to enter into a “sell to cover” commitment with Merrill Lynch, or such
other registered broker-dealer that is a member of the Financial Industry
Regulatory Authority as the Company may select as your agent (the “Agent”)
whereby you irrevocably elect to sell the portion of the shares to be delivered
under the Award necessary so as to satisfy the Withholding Taxes and whereby the
Agent irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are delivered pursuant to
Section 3) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock withheld to satisfy Withholding
Taxes shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

 

(b)                                  In the event that the Company permits you
to enter into a “sell to cover” commitment and you elect to do so, you hereby
acknowledge and agree to the following:

 

(i)                                    You hereby appoint the Agent as your
agent, and authorize the Agent, to:

 

(1)                                 Sell on the open market at the then
prevailing market price(s), on your behalf, as soon as practicable on or after
each date on which RSUs vest, the number (rounded up to the next whole number)
of the shares of Common Stock to be delivered to you in connection with the
vesting of those RSUs sufficient to generate proceeds to cover (A) the
Withholding Taxes that you are required to pay pursuant to Section 8(g) of the
Plan and this Section 10 as a result of the RSUs vesting on

 

--------------------------------------------------------------------------------


 

such date and (B) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto; and

 

(2)                                 Remit any remaining funds to you.

 

(ii)                                You hereby authorize the Company and the
Agent to cooperate and communicate with one another to determine the number of
shares of Common Stock that must be sold pursuant to Section 10(b)(i)(1) above
to satisfy your obligations thereunder.

 

(iii)                            You understand that the Agent may effect sales
as provided in Section 10(b)(i)(1) above in one or more sales and that the
average price for executions resulting from bunched orders will be assigned to
your account.  In addition, you acknowledge that it may not be possible to sell
shares of Common Stock as provided by in Section 10(b)(i)(1) above due to (i) a
legal or contractual restriction applicable to you or the Agent, (ii) a market
disruption, or (iii) rules governing order execution priority on the national
exchange where the Common Stock may be traded.  In the event of the Agent’s
inability to sell shares of Common Stock, you will continue to be responsible
for the timely payment to the Company of all federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld,
including but not limited to those amounts specified in
Section 10(b)(i)(1) above.

 

(iv)                               You acknowledge that regardless of any other
term or condition of this Section 10(b), the Agent will not be liable to you for
(A) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, or (B) any failure to perform or for
any delay in performance that results from a cause or circumstance that is
beyond its reasonable control.

 

(v)                                   You hereby agree to execute and deliver to
the Agent any other agreements or documents as the Agent reasonably deems
necessary or appropriate to carry out the purposes and intent of this
Section 10(b).  The Agent is a third-party beneficiary of this Section 10(b).

 

(vi)                               This Section 10(b) shall terminate not later
than the date on which all Withholding Taxes arising in connection with the
vesting of your Award have been satisfied.

 

(c)                                  Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.

 

(d)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Withholding
Taxes was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.

 

11.                               PARACHUTE PAYMENTS.

 

(a)                                  Except to the extent otherwise set forth in
any written agreement between the Company and you, if any payment or benefit you
would receive in connection with a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Payment are
paid to you, which of the following two alternative forms of payment would
maximize your after-tax proceeds: (i) payment in full of the entire amount of
the Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that you receive the largest payment possible without the imposition of the
Excise Tax (a “Reduced Payment”), whichever amount results in your

 

--------------------------------------------------------------------------------


 

receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  For purposes of determining whether to make a Full Payment or a
Reduced Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes).

 

(b)                                  If a Reduced Payment is made, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and you shall have no rights to any additional payments and/or
benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order unless you elect in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs): (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to you.  In the event that acceleration of compensation from your equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant (i.e., earliest granted Stock Award cancelled
last) unless you elect in writing a different order for cancellation.

 

(c)                                  The accounting firm engaged by the Company
for general tax purposes as of the day prior to the effective date of the Change
in Control shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

(d)                                  The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to you and the Company within fifteen (15) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by you or the Company) or such other time as requested by you or
the Company.  If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish you and the Company with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.

 

12.                               NOTICES.  Any notices required to be given or
delivered to the Company under the terms of this Award shall be in writing and
addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to you shall be in writing and addressed to
your address as on file with the Company at the time notice is given.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13.                               HEADINGS.  The headings of the Sections in
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

14.                               AMENDMENT.  This Agreement may be amended only
by a writing executed by the Company and you which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Company by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Company reserves the right to change, by written

 

--------------------------------------------------------------------------------


 

notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award that has not been delivered to you
in Common Stock pursuant to Section 3.

 

15.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the Company
under your Award shall be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by the Company’s successors and assigns.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

(d)                                  This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

16.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control; provided, however, that Section 3 of this Agreement shall govern the
timing of any distribution of Common Stock under your Award.  The Company shall
have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board shall be
final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

17.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
benefits under any employee benefit plan (other than the Plan) sponsored by the
Company or any Affiliate except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any or all
of the employee benefit plans of the Company or any Affiliate.

 

18.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement shall be governed by the law of
the state of Colorado without regard to such state’s conflicts of laws rules.

 

--------------------------------------------------------------------------------


 

19.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

20.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act (which includes the
prospectus for the Plan).  In addition, you acknowledge receipt of the Company’s
Insider Trading Policy and related Addendum to Insider Trading Policy.

 

 

Paul L. Berns

President and CEO

 

--------------------------------------------------------------------------------